IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,763-01


                            EX PARTE MARIO BECERRA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                             CAUSE NO. 2016-409,387-A
                          TH
                IN THE 137 DISTRICT COURT FROM LUBBOCK COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of failure to register as a sex offender and sentenced to five years’

imprisonment. The Seventh Court of Appeals affirmed his conviction. Becerra v. State, No. 07-17-

00169-CR (Tex. App.–Amarillo Oct. 24, 2018). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE

CRIM . PROC . art. 11.07.

       Applicant alleges that his sentence is illegal because he had a ten year limit on his requirement

to register, not a lifetime requirement, therefore the failure to comply was a state jail felony, not a

third degree felony as his judgment states.

       The State and the trial court agree that Applicant had a ten year duty to register and therefore
                                                                                                  2

his five year sentence is outside the proper punishment range for his state jail offense. We agree.

Relief is granted. The punishment in Cause No. 2016-409,387 in the 137th District Court of Lubbock

County is vacated and set aside and Applicant is remanded to the custody of the Sheriff of Lubbock

County to receive a new punishment hearing.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 7, 2020
Do not publish